DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 08/22/2022 have been received, to which the Applicant is thanked. Claims 2-6, 8-18, & 20 have been cancelled. New claims 21 & 22 have been added into consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 5-7 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Election/Restrictions

As outlined in the Non-Final Rejection mailed 05/23/2022, the Applicant's election with traverse of Species I, Sub-Species IV, and Sub-Sub Species 1, drawn to Figures 1-4, 7, & 8A-8B, in the reply filed on 03/18/2022 was acknowledged, and made final (see Page 3 of the Non-Final Rejection).  In the rejection, a statement was made by the Examiner removing claim 20 as being directed to a non-elected Species that encompassed a limitation involving the base of the seat being formed of an exoskeleton frame.

The Applicant has submitted a new claim 22, which claims subject matter similar to the non-elected species represented in the now non-elected species of claim 22, both pertaining to non-elected species shown in Figs. 5A and 5B of the seat base is formed of an exoskeleton, therefore claim 22 is withdrawn from consideration as pertaining to a non-elected species of Figs. 5A and 5B, as previously stated in the Non-Final Rejection filed 05/23/2022.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1,664,636) in view of Sereboff (US 5,113,540).

Regarding claim 1, Mayer (US 1,664,636) shows a seat comprising: a heating, ventilation, and air conditioning (HVAC) unit attached thereto to at least one of the seat and a frame that supports the seat (1, Fig. 1);  a base (C, Fig. 1) having at least one channel therein (Fig. 1 – air flows through channels in and between the base C and the seat back C’), the at least one channel receiving airflow from the HVAC unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ by the HVAC unit, or air pump); and the base having a plurality of apertures (Fig. 2 – each aperture can be seen when each stopper 3 is separated from each sidewall 2, defining the aperture) disposed in a surface of the base (Fig. 1/2), each aperture being in fluid communication with the at least one channel (Fig. 2/3), each aperture having a ball stopper (3, Fig. 4) and a biasing member (4, Fig. 2) that biases the ball stopper into engagement with a sidewall of the aperture (2, Fig. 2) to create a seal (Fig. 2) that prevents fluid communication between the at least one channel and the aperture (Fig. 2, Lines 79-85 – fluid communication is prevented through the aperture until the body weight of the body forces the stopper down), and each aperture, ball stopper, and biasing member being configured such that when a user sits in the seat, the user contacts the ball stopper and compresses the biasing member to break the seal and allow fluid communication between the at least one channel and the aperture (Fig. 2, Lines 79-85 – each aperture, ball stopper, and biasing member is configured such that fluid communication is prevented through the aperture until the body weight of the body forces the stopper down).
However, Mayer lacks showing wherein the biasing member being a fluid filled chamber.
Sereboff (US 5,113,540), a cushion for supporting a sitting occupant, is in the same field of endeavor as Mayer which is a cushion for supporting a sitting occupant.
Sereboff teaches wherein the biasing member (10, Fig. 1) being a fluid-filled chamber (Col. 2, Lines  61-66 – element 10 is a fluid cushion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Sereboff to provide wherein the biasing member being a fluid filled chamber, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Regarding claim 7, Mayer shows elements of the claimed invention as stated above in claim 6 except wherein the fluid-filled chamber includes a rubber housing.  
Sereboff teaches wherein the fluid-filled chamber (10, Fig. 1) includes a rubber housing (Col. 2, Lines 63-66 – the biasing member 10, which is also a fluid-filled chamber, is made of a rubber, or polypropylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Sereboff to provide wherein the fluid-filled chamber includes a rubber housing, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Claim 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1,664,636), in view of Yokoyama (DE112017001102), in further view of Sereboff (US 5,113,540).

Regarding claim 19, Mayer (US 1,664,636) shows a frame (Fig. 1 – the seat 1 comprises of at least a base C and a seat back C’, of which the Examiner understands the components are to be associated with a frame, as the base and the seat back require a support truss, or a frame, to operate as a seat to support a passenger; additionally, while Yokoyama teaches a bicycle, both a bicycle and a seat comprise of a weight supporting frame, which both act the same way in supporting weight), a seat (1, Fig. 1) supported by the frame (Fig. 1); and a heating, ventilation, and air conditioning (HVAC) unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ by the HVAC unit, or air pump) providing airflow to the seat (Lines 86-93), the seat including a base (C, Fig. 1) having at least one channel therein (Fig. 1 – air flows through channels in and between the base C and the seat back C’), the at least one channel receiving airflow from the HVAC unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ by the HVAC unit, or air pump); and the base having a plurality of apertures (Fig. 2 – each aperture can be seen when each stopper 3 is separated from each sidewall 2, defining the aperture) disposed in a surface of the base (Fig. 1/2), each aperture being in fluid communication with the at least one channel (Fig. 2/3), each aperture having a ball stopper (3, Fig. 4) and a biasing member (4, Fig. 2) that biases the ball stopper into engagement with a sidewall of the aperture (2, Fig. 2) to create a seal (Fig. 2) that prevents fluid communication between the at least one channel and the aperture (Fig. 2, Lines 79-85 – fluid communication is prevented through the aperture until the body weight of the body forces the stopper down), and each aperture, ball stopper, and biasing member being configured such that when a user sits in the seat, the user contacts the ball stopper and compresses the biasing member to break the seal and allow fluid communication between the at least one channel and the aperture (Fig. 2, Lines 79-85 – each aperture, ball stopper, and biasing member is configured such that fluid communication is prevented through the aperture until the body weight of the body forces the stopper down).
However, Mayer lacks showing a bicycle with a frame, and a self-contained heating, ventilation, and air conditioning (HVAC) unit supported by the frame.
Yokoyama (DE112017001102), an HVAC system for a seated user, is in the same field of endeavor as Mayer which is an HVAC system for a seated user.
Yokoyama teaches a bicycle (1, Fig. 1) with a frame (2, Fig. 1), and a self-contained heating, ventilation, and air conditioning (HVAC) unit supported by the frame (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Mayer to provide a bicycle with a frame, and a self-contained heating, ventilation, and air conditioning (HVAC) unit supported by the frame, which would provide a seating system to achieve good riding comfort (¶0008).
However, the combination of Mayer & Yokoyama lacks showing wherein the biasing member being a fluid filled chamber.
Sereboff (US 5,113,540), a cushion for supporting a sitting occupant, is in the same field of endeavor as Mayer which is a cushion for supporting a sitting occupant.
Sereboff teaches wherein the biasing member (10, Fig. 1) being a fluid-filled chamber (Col. 2, Lines  61-66 – element 10 is a fluid cushion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mayer & Yokoyama to incorporate the teachings of Sereboff to provide wherein the biasing member being a fluid filled chamber, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Regarding claim 21, the combination of Mayer & Yokoyama shows elements of the claimed invention as stated above in claim 19 except wherein the fluid-filled chamber includes a rubber housing.  
Sereboff teaches wherein the fluid-filled chamber (10, Fig. 1) includes a rubber housing (Col. 2, Lines 63-66 – the biasing member 10, which is also a fluid-filled chamber, is made of a rubber, or polypropylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mayer & Yokoyama to incorporate the teachings of Sereboff to provide wherein the fluid-filled chamber includes a rubber housing, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762